Birdsong, Judge.
J. D. Jackson appealed to the Superior Court of Fulton County the decision of the City Council of the City of Atlanta refusing Jackson the right to be placed on the ballot as a candidate for election to the City Council. The appeal was brought as a de novo hearing under provisions of Code Ann. § 34A-1501. The appellee, Dingle, Clerk of the City Council and Superintendent of Elections, has filed a motion to dismiss on the ground that discretionary appeal procedures have hot been followed as mandated by Ga. L. 1979, p. 619 et seq. and Rule 40 of the Court of Appeals.
Section 3 of the statute (Ga. L. 1979, p. 619 et seq.) provides that judgments of superior courts reviewing decisions of administrative agencies by de novo proceedings shall be final unless an application in the nature of a petition to this court following the rules pertaining thereto is made and sanctioned by this court. Our examination of the record in this case discloses that no petition to appeal has been made by appellant or sanctioned by this court. Inasmuch as the proper procedure to secure appellate review has not been followed, the appeal must be dismissed. McIntyre v. City of Atlanta, 154 Ga. App. 309 (268 SE2d 363).

Appeal dismissed.


McMurray, P. J., and Banke, J., concur.